PATTERSON, Judge.
We affirm the trial court’s decision to revoke Ruby Smith’s probation and the resulting thirty-month sentence. We remand for the entry of a written revocation order that conforms to the trial court’s pronouncement that Smith willfully and substantially violated her probation and that lists the specific conditions of probation that Smith violated. See Thames v. State, 709 So.2d 650 (Fla. 2d DCA 1998).
*403Affirmed and remanded for entry of written order.
CAMPBELL, A.C.J., and GREEN, J., Concur.